--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5

 
RED ROCK MINERAL LEASE
 
THIS MINERAL LEASE (hereinafter “Lease”) is made and entered into on the 24th
day of May, 2011 (the “Effective Date”) by and between F.R.O.G. Consulting, LLC
(the “Lessor”) and Arttor Gold LLC (the “Lessee”).
 
RECITALS
 
NOW, THEREFORE, in consideration of the mutual benefits to be enjoyed by Lessor
and Lessee pursuant to this Lease, Lessor and Lessee hereby agree as follows:
 
1. Grant, Reservation. Lessor, for and in consideration of the royalties
hereinafter reserved and of the agreements of Lessee herein contained, to the
extent vested with legal right to do so, hereby grants, demises, leases and lets
exclusively unto Lessee, except for Lessor’s right of inspection, the properties
owned by Lessor or in which Lessor has an interest, all as more particularly
described in Exhibit “A” attached hereto and made a part hereof, and any
additions thereto under Article 8 (hereinafter called “Red Rock Mineral
Prospect”), for the purpose of, including, but not limited to, surveying,
sampling, investigating, exploring for, prospecting for, drilling for,
developing, mining by any method (whether or not now known and including, but
not limited to, open pit, strip, underground and solution methods), producing,
saving, taking, milling, treating, transporting, stockpiling, handling and
marketing all minerals or any valuable products of any nature whatsoever in, on
or under the Red Rock Mineral Prospect, including, but not limited to, any ores,
concentrates, dore ingots, bullion, carbon, precipitates, slag or any other
material produced from the Red Rock Mineral Prospect which contain any
recoverable valuable product of any nature, but excluding oil, gas, hydrocarbons
and geothermal resources (hereinafter called “Leased Substances”), together with
all of Lessor’s rights, privileges, water rights (if any) and easements (if any)
useful for Lessee’s operations hereunder on the Red Rock Mineral Prospect and
adjacent lands, including, but not limited to, the rights to look for, test,
work, mine, excavate, raise, clean, stockpile on the Red Rock Mineral Prospect
only, carry away and sell Leased Substances, to excavate pits, to sink shafts,
make, use and occupy openings, adits, tunnels, raises, rooms, stopes, slopes,
winzes and underground passages (now existing or hereafter opened), strip seams,
lodes, veins and beds, and erect, use and maintain on the Red Rock Mineral
Prospect such buildings, tipples, headframes, refineries, gasification plants,
power plants, engines, machinery, appliances, devices, walls, wells, presently
appurtenant (if any) or newly established water rights, roadways, housing,
railroad tracks, shops, ditches, dams, ponds, reservoirs, pipes, power
communication lines and, without limitation except as may be required by duly
authorized regulatory agencies or governments, all other necessary structures
and facilities (hereinafter “Improvements”). From time to time, Lessee may
relocate all or any part of said Improvements as Lessee may deem desirable or
necessary in its operations on the Red Rock Mineral Prospect.  Provided,
however, that Lessor shall be notified in writing by certified or registered
mail of Lessee’s intention to make such relocation at least twenty (20) days
prior to commencing such relocation unless an emergency condition exists.
 
There is reserved to the Lessor the right, subject to governmental approval, to
a mutually acceptable reasonable portion of the surface on the Red Rock Mineral
Prospect for the purpose of locating an inspection station to exercise Lessor’s
rights hereunder.
 
2. Term, Rule Against Perpetuities and Severability of Paragraphs.  Subject to
the other provisions herein contained, this Lease shall remain in force for a
“Term” of ten (10) years from the Effective Date hereof and renewable by Lessee
in ten (10) year increments thereafter provided that there is production of one
or more Leased Substances from the Red Rock Mineral Prospect, or any operations
permitted hereunder are being conducted on the Red Rock Mineral Prospect at the
time of renewal or this Lease is continued in force by reason of any of the
provisions hereof, provided, however, the term of this Lease shall not exceed
ninety-nine (99) years in any event.  During any period of extension beyond the
first ten (10) years of the Term all of the terms and conditions of this Lease
shall remain in full force and effect.
 
 
1

--------------------------------------------------------------------------------

 
The Term of this Lease is not intended to violate the Rule Against Perpetuities.
In the event the Term of this Lease is determined to violate the Rule Against
Perpetuities by a Court of competent jurisdiction, the Term shall, by this
Article 2, be automatically reduced to the maximum number of years determined to
comply with the Rule Against Perpetuities. Each of the Articles in this Lease is
severable from each of the other Articles in this Lease. In the event an Article
in this Lease is determined to be invalid, void, or unenforceable, then all
remaining Articles shall remain in full force and effect. In the further event
that this Article 2 is construed in such a manner as to eliminate a definitive
Term of this Lease, then the parties agree that the Term shall be a reasonable
period of time sufficient to accomplish the purposes of this Lease.
 
3. Funds for Payment; Advance Minimum Royalty; Royalty Credit; Amount of
Royalties Paid; Dollar Equivalent.
 
3A.                      Payment Funds. Any and all payments required to be paid
to Lessor pursuant to the terms of this Lease shall be made in U.S. currency, or
as in-kind payments in accord with Article 4, Production Royalty.
 
3.B                      Advance Minimum Royalty.  Lessee shall pay to Lessor
advance minimum royalties in the amounts and at the times listed below (each, an
“Advance Minimum Royalty Payment”); provided, however, that if this Lease is
terminated prior to the due date for the payment of any such Advance Minimum
Royalty Payment, Lessee shall have no obligation to make any further Advance
Minimum Royalty Payments, the due dates of which occur after such termination.

 
Due Date
Amount of Advance Minimum Royalty Amount
On signing
$5,000
1st Anniversary
$15,000
2nd Anniversary
$35,000
3rd  Anniversary
$45,000
4th Anniversary
$80,000
5th Anniversary and annually thereafter during the Term of the Lease
The greater of $100,000 or the U.S. Dollar Equivalent (as defined below) of 90
ounces of gold

 
If this Lease is terminated for any reason, including but not limited to,
partial payment or nonpayment after thirty (30) days written notice as provided
in Article 6 at any time during the calendar year, Lessee shall be obligated to
pay the full amount of Advance Minimum Royalty Payment as required to be paid in
this Article 3.B during the calendar year of the termination, and for any prior
calendar years during the term of this Lease for which Advance Minimum Royalty
Payments have not been paid.
 
3.C.                      Royalty Credit for Advance Minimum Royalty Payments
Paid.   All Advance Minimum Royalty Payments paid by Lessee to Lessor shall
constitute prepayment of and advance against Production Royalties (as defined in
Article 4) thereafter accruing to Lessor under Article 4 during the term of this
Lease. Within any one (1) calendar year, Lessee may use one hundred percent
(100%) of that calendar year’s Advance Minimum Royalty Payment as credit against
Production Royalties due Lessor within that calendar year.  If the total dollar
amount of Production Royalties due Lessor within that calendar year exceed
 
 
2

--------------------------------------------------------------------------------

 
the dollar amount of the Advance Minimum Royalty Payment due Lessor within that
calendar year, Lessee can credit all uncredited Advance Minimum Royalty Payments
made in previous years against fifty percent (50%) of the Production Royalties
due Lessor within that calendar year.
 
3.D.           Amount of Royalties Paid.   The royalties payable by Lessee to
Lessor under this Lease shall be the greater of either:
 
(1) the Advance Minimum Royalty, as provided in Article 3.B hereof; or
 
(2) the Production Royalty determined in accordance with Article 4 hereof less
any credit under Article 3.C hereof.
 
3.E.           U.S. Dollar Equivalent.  For the purpose of this Lease, the “U.S.
Dollar Equivalent” referred to in Article 3 shall be for gold that is at least
ninety-nine and ninety-five one-hundredths percent (99.95%) pure, and shall be
determined by the average of the London afternoon fixing as published in the
Wall Street Journal (or its recognized successor in the publication of gold and
silver quotations) for the third calendar quarter preceding January 1 of the
year in which the Advance Minimum Royalty payment is due. If, however, gold
payment clauses are declared to be unenforceable or violations of public policy,
then the “U.S. Dollar Equivalent” shall be for silver that is ninety-nine and
nine-tenths percent (99.9%) pure.
 
The method of calculating the “U.S. Dollar Equivalent” for Advance Minimum
Royalty silver shall be the same as that for calculating the “U.S. Dollar
Equivalent” using gold above in Article 3, using the appropriate base price for
silver.
 
4. Production Royalty; Stockpiling of Leased Substances. Lessee shall pay Lessor
a royalty (“Production Royalty”) for all Commercially Recoverable Valuable
Product(s) (as defined below) contained in the Leased Substances sold or deemed
sold from the Red Rock Mineral Prospect. Commercially Recoverable Valuable
Product(s) shall be defined, for the purposes of this Lease, as any valuable
product(s) contained in Leased Substances which are 1) sold to a buyer, 2)
deemed sold by production of dore under this Article 4, or 3) deemed sold per
subsequent agreement to this Lease, such as a commingling agreement.
 
Lessee shall pay Lessor a Production Royalty of three percent (3%) of the dollar
value or gross sales price of any Commercially Recoverable Valuable Product of
gold, silver, platinum or palladium contained in Leased Substances sold or
deemed sold from the Red Rock Mineral Prospect and one percent (1%) of the gross
sales price of any other Commercially Recoverable Valuable Product contained in
Leased Substances sold or deemed sold from the Red Rock Mineral Prospect.  The
Production Royalty due Lessor shall be calculated, as applicable, using the
provisions of Articles 4.A(1), Article 4.A(2), or Article 4.A(3). Production
Royalty shall be calculated on the amounts of Commercially Recoverable Valuable
Products contained in Leased Substances before any deductions whatsoever
excepting only the deduction for any royalty credit under Article 3.C, and
federal royalties based upon the production of Commercially Recoverable
Products.
 
4A1.           Whenever gold, silver, platinum or palladium are recovered from
Leased Substances in the form of dore ingots produced from 1) minesite pours or
2) pours at custom recovery facilities (which provide recovery services only and
do not purchase the recovered products), such pours will be a deemed sale and
Lessee shall pay to Lessor a Production Royalty as set out in Article 4. The
dollar value (the “Dollar Value”) of the ounces of gold, silver, platinum or
palladium (“Precious Metals”) contained in the dore shall be calculated as
described below.
 
The dollar value of any given Precious Metal produced in dore during a calendar
quarter shall be the average price per troy ounce of that Precious Metal for the
calendar quarter multiplied by the sum of troy ounces of the given Precious
Metal contained in dore produced during the calendar quarter as shown on the
Refiner’s Settlement documents pertaining to the dore. Such average price is
defined as the arithmetic mean of the daily London afternoon fixing for the
calendar quarter. If two or
 
 
3

--------------------------------------------------------------------------------

 
more dore bars produced from the Red Rock Mineral Prospect are shipped together
to the refinery and those dore bars are refined together, resulting in one
settlement, the Precious Metal price used to determine the dollar value of the
Production Royalty will be a weighted average, and calculated as follows:
 
weighted average precious metal price = v + v
 
                                                                          1           2
                                                                                  
w +   w
                                                                         1             2
 
where v equals the weight of each dore bar in Troy ounces (as determined from
samples of the dore collected prior to shipment to the refinery) multiplied by
the fineness, expressed as a decimal fraction, of that dore bar (as determined
from samples of the dore collected prior to shipment to the refinery) multiplied
by the cash base price per Troy ounce assigned to that dore bar, as defined
above. w is equal to the weight of each dore bar in Troy ounces (as determined
from samples of the dore collected prior to shipment to the refinery) multiplied
by the fineness of that dore bar (as determined from samples of the dore
collected prior to shipment to the refinery).
 
 Lessee shall report to Lessor within five (5) days of a dore pour the date,
identification of the facilities used to pour, weight of the pour and
disposition of the dore pour. Lessee shall deliver to Lessor a Dore Pour Report,
providing the information in the form shown below within five (5) days of the
dore pour.
 
DORE POUR REPORT
 
Pour No.                                                                       
  
 
Date:                                                                           
 
Time:                                                                            
 
Weight
(ounces)                                                                          
 
Pour Facility
Location                                                                          
 
1.  Source
(property)                                                                          
 
2.  Operator
(Lessee)                                                                          
 
3.  Owner                                                                          
 
4.  Royalty (for example, 5% of gross sales
price)                                                                          

 

   

 
5. Intended destination of dore (refinery or other facility as
indicated)                                                                          
 
NOTE: within five (5) days of this pour date, an exact copy (Xerox or carbon
paper) will be sent by Express Mail to Arthur R. Leger, 2338 Sunrise Drive,
Reno, Nevada 89509.
 

   

 
Signature of refiner (person in charge of making pour)
 
Lettered
name                                                                               
 
 
4

--------------------------------------------------------------------------------

 
 
Lettered
title                                                                                                                   
                  
 

   

 
Signature of person witnessing pour
 
 
Lettered name
                                                                         
 
Lettered
title                                                                           
 
4A(2).                      With the specific exceptions of Commercially
Recoverable Valuable Products of gold, silver, platinum or palladium contained
in dore under subsection 4.A(1) of this Lease, Lessee shall pay a Production
Royalty on all Commercially Recoverable Valuable Products of gold, silver,
platinum or palladium contained in Leased Substances which are sold or deemed
sold from the Red Rock Mineral Prospect.   The Production Royalty under this
subsection 4.A(2) shall be calculated as the percentage of the gross sales price
received by Lessee as shown on the buyer’s settlement sheet as follows:
 
For gold, silver, platinum or palladium produced from the Property: three
percent (3.0%)
 
For minerals other than gold, silver, platinum or palladium produced from the
Property: one percent (1.0%)
 
4A(3).                      Lessee shall pay a Production Royalty on all
Commercially Recoverable Valuable Products contained in Leased Substances, other
than gold, silver, platinum or palladium, which are sold or deemed sold from the
Red Rock Mineral Prospect. The Production Royalty under this subsection 4.A(3)
shall be calculated on the gross sales price received by Lessee as shown on the
buyer’s settlement sheet using the percentages set out above.
 
4.B.  In the event the United States or other public authority imposes the
payment of any new royalty on production from the Red Rock Mineral Prospect,
whether a gross, net smelter returns, net proceeds or similar type of royalty,
the dollar amount of such imposed royalty or, if applicable, the gold, silver,
platinum or palladium equivalent of such imposed royalty shall be deducted from
the Dollar Value of the ounces of gold, silver, platinum and palladium contained
in the dore under Section 4.A(l) or the buyer’s settlement sheet under Section
4.A(2), as applicable, before the Production Royalty is calculated.  In no event
shall Lessor’s Production Royalty be reduced below one percent (1.0%) of the
Dollar Value of dore as calculated in accordance with Article 4.A or gross sales
price for Commercially Recoverable Valuable Products of gold, silver, platinum
or palladium removed, commingled or sold from the Red Rock Mineral Prospect, as
it would have been calculated without deduction of any new royalty by the United
States or other public authority.
 
4.C. In addition to the Production Royalties payable under Article 4.A, Lessee
shall pay to Lessor as Production Royalty hereunder a like percentage of the
gross amount paid before any deductions whatsoever of any bonus, subsidy, or
similar payment or allowance made for whatever reason to Lessee by any
governmental agency, ore buyer or others with respect to any production,
transport or sale of Leased Substances hereunder. Gains and losses experienced
by Lessee from speculative “Trading Activities” as described herein are exempted
from this provision.
 
4.D. Payment of Production Royalty, other than Production Royalty taken in kind
by Lessor, shall be made by Lessee to Lessor within one hundred fifty (150) days
of minesite dore pour or within one hundred twenty (120) days of delivery of
Leased Substances to a third party, whichever is earlier. Each pour or delivery
of materials to a third party shall be identified in a statement with supporting
documents attached sufficient for calculation of contained Leased Substances and
royalty in a format compatible with industry standards.
 
 
5

--------------------------------------------------------------------------------

 
Royalty from separate pours, deliveries and sales may be combined and paid
quarterly. Such payment shall be accompanied by a summary “Quarterly Royalty
Statement” which clearly identifies the various components of the Royalty
Payment and their separate values together with the supporting documents (e.g.
pour reports, Refiner’s Settlement Sheets and statements, recovery facility
settlements, etc.).
 
4.E.                      Lessor shall have the right and option to take
Production Royalties in kind in the form in which Lessee sells such Leased
Substances. On or before October 1st of each calendar year, Lessor shall give
Lessee written notice whether Lessor elects to take its Production Royalty in
kind throughout the following calendar year.  If Lessor fails to give such
notice for the first calendar year in which it is eligible to take its
Production Royalty in kind, Lessor shall be deemed to have elected not to take
its Production Royalty in kind for that calendar year.  If Lessor fails to give
such notice by October 1st of any subsequent year, the election then in effect
will continue throughout the following calendar year.  Each election to take or
not to take its Production Royalty in kind shall remain in effect for calendar
year increments and all persons or entities constituting the Lessor shall be
required to make the same election whether or not to take in kind.
 
If Lessee enters into an agreement for the sale of Leased Substances from the
Red Rock Mineral Prospect, it shall not include in such agreement sale of that
portion of the Leased Substances which Lessor has the right to take in kind,
without the prior written consent of Lessor.
 
If Lessor elects to take its Production Royalty in kind, and if Leased
Substances shipped to third parties include Lessor’s in kind share, such
shipment shall be shipped in the joint names of Lessor and Lessee in a manner
which identifies their respective interests. Lessee shall make necessary prior
arrangements so that Lessor’s in-kind interest in the Leased Substances shipped
to a refiner shall be recognized by the refiner. If Lessor elects to take its
Production Royalty in kind, Lessor shall bear all risks associated with taking
its Production Royalty in kind, and shall bear all additional costs incurred by
Lessee as a result of Lessor’s taking in kind, such as increased costs due to
separate pourings, storage, insurance, security, transportation and monitoring.
Lessor shall have the right to inspect procedures used by Lessee to make payment
in kind, and at its option, Lessor, or its agent, shall have the right to be
present to observe sampling and splitting procedures and review all records and
procedures related to division of Leased Substances for the purpose of taking in
kind. Lessee shall have the right, exercisable in its sole and exclusive
discretion, to select its refinery.
 
In the event the purchaser of any of the Leased Substances produced and sold by
Lessee hereunder shall be owned or controlled by Lessee, the purchase
agreement(s) covering such Leased Substances shall be commercially fair and
shall provide that the price to be received by Lessee therefor shall be
commercially fair and shall not be less than the price currently received by
other sellers of Leased Substances of like quality and quantity who sell to the
nearest independent refinery or smelter in the market area where such Leased
Substances are ordinarily sold.  For the purpose of this Article 4, “owned and
controlled” shall mean that Lessee holds sufficient interest in the purchaser to
substantially direct its operations on a continuing basis.
 
4.F.                      Production Royalty payments (dollar or in-kind) to
Lessor shall be accompanied by a statement, including but not limited to,
smelter or refinery settlement sheets, agreements, invoices, or their
equivalent, showing in reasonable detail the computation and derivation of such
payment.  If Lessee provides the accounting to support royalty payments in a
columnar form, Lessee shall provide Lessor with a legend which explains the
meaning of the heading of each column and a sample of one of the royalty
calculations so Lessor can confirm Lessee’s royalty calculations.
 
Lessor shall have the legal right to monitor and confirm in an ongoing and
timely fashion that Lessee has kept correct and legible records in a minerlike
fashion of all matters related to timely Production Royalty payments under this
Lease.  Lessee acknowledges and agrees it will provide Lessor with copies of all
documentation reasonably necessary for the Lessor to verify accurate and timely
payment of Production Royalty by the Lessee. Further, Lessee agrees it shall
provide Lessor the right at all reasonable times to make inspections upon five
(5) business days’ prior
 
 
6

--------------------------------------------------------------------------------

 
notice or with less notice at the option of the mine manager of all of the
Lessee’s facilities used in mineral production or accounting for production
under this Lease.
 
These inspections shall be allowed as long as they are reasonably related to the
Lessor’s purpose of verification of accurate and timely payment under this
Lease.
 
4.G.           Lessee shall have the right to sell or refrain from selling
Commercially Recoverable Valuable Products in any manner it may elect.  Lessee
shall have the right to engage in forward sales, future trading or commodity
options trading and other price hedging, price protection, gold and silver
loans, financing and speculative arrangements which may involve the possible
delivery of Commercially Recoverable Valuable Products but does not result in
the actual sale and delivery of Commercially Recoverable Valuable Products
(“Trading Activities”).   Lessee’s trading activities shall not include any part
of Lessor’s share of production or serve to defer or postpone payment of
Lessor’s production royalties.  Lessor acknowledges that the proceeds of Trading
Activities shall not be considered part of or included in the amounts paid to
Lessor for the purpose of determining the production royalties and Lessor shall
not be entitled to participate in the proceeds, or be obligated to share in any
losses generated by any Trading Activities.
 
4.H.           Lessee may stockpile Leased Substances on the Red Rock Mineral
Prospect only after giving Lessor notice of Lessee’s intention to do so, which
notice shall specify the date such stockpiling is to commence and the proposed
location of the stockpile on the Lessor’s property. Stockpiling of Leased
Substances in locations other than on the Red Rock Mineral Prospect is
prohibited without Lessor’s written consent.  For the purposes of this Lease
“stockpile” shall mean storage of mined Leased Substances containing valuable
product(s) at or in excess of Lessee’s operating process cutoff grade for that
product which is metallurgically amenable to the process in use by Lessee in
association with the Red Rock Mineral Prospect. Lessee shall keep full, complete
and minerlike records of the grade and quantity of Leased Substances so
stockpiled, and Lessee shall provide such information to Lessor within thirty
(30) days of determining such information.
 
4.I.                      Royalty Buydown. Lessee shall have the right to buy
down the production royalty payable under the provisions of this Article 4 for
the following amounts:
                                                                          

 First one percent (1.0%)       two million dollars ($2,000,000)

 
The remaining two percent (2.0%) production royalty on gold, silver, platinum,
or palladium shall not be purchasable by Lessee. The one percent (1.0%) royalty
applicable to all other minerals shall not be purchasable by Lessee.
 
1.  
Committed Work Expenditures and Work Requirement.

 
5A.                      Work Requirement. In order to keep this Lease in
effect, Lessee shall be required to perform yearly work expenditures in each
year for exploration, development and mining of the Red Rock Mineral Prospect as
described below. The yearly work expenditure items qualified as fulfilling the
work requirement shall be limited to all costs incurred in actual work on the
Red Rock Mineral Prospect in drilling, trenching, excavation, mining, road
building, surveying, environmental studies and permitting costs incurred
directly on or related to the Red Rock Mineral Prospect,  mapping, and
geological, geochemical and geophysical programs conducted on the Red Rock
Mineral Prospect, as well as assaying and metallurgical testing of ores
extracted from the Red Rock Mineral Prospect which may be conducted at
appropriate facilities off the Red Rock Mineral Prospect. Expenditures shall
include wages and salaries paid to engineers, geologists, laborers and
technicians for the actual time spent in exploration, development and mining of
the Red Rock Mineral Prospect.  Direct overhead, such as lodging, meals and
travel expenses (but expressly excluding any charge for office or administrative
expenses) shall be limited to twenty percent (20%) of the yearly work
requirement.
 
Lessee shall fully comply with 43 C.F.R. Sec. 3809 regulations (Surface
Management of Public Lands under the U. S. Mining Laws) or with 36 C.F.R. Sec.
228 (regulations concerning use of the
 
 
7

--------------------------------------------------------------------------------

 
surface of Forest Service Lands) and any amendments or revisions thereto. In the
event assessment work requirements are reinstated, Lessee shall submit an
exploration plan, if required, on a date which will give the Bureau of Land
Management or Forest Service sufficient time for Lessee to execute such plan and
satisfy the yearly work requirement.
 
In the event assessment work requirements are reinstated, if Lessee fails to
gain Bureau of Land Management or Forest Service approval for any work plan, it
shall be excused from expenditures for that portion of that year’s work
requirement which is disapproved, it being understood and agreed that any
portion of the yearly work requirement which is not expended because of Bureau
of Land Management or Forest Service disapproval shall be added to the
succeeding year’s annual work requirement. It is further mutually understood and
agreed that annual assessment work requirements shall not be so excused unless
permission to defer annual assessment work requirements has been granted to
Lessee by the (Bureau of Land Management or other) appropriate government
agency, in which case Lessee shall file all documents required to maintain the
Red Rock Mineral Prospect in good standing with the county and the Bureau of
Land Management prior to August 31 of each year and provide Lessor with proof of
such filing prior to November 1st of each year.
 
MINIMUM YEARLY WORK EXPENDITURES
 
Lessee shall expend the following amounts (the “Required Work Expenditures”) on
work on the property annually:
 
2011-2012 - $100,000 physical work which would be cumulative
 
2013 and thereafter - $200,000 which includes $150,000 physical work

 
 
All Required Work Expenditures are to be spent annually and must always include
all fees and claim maintenance costs at a minimum.  In the event Lessee is
precluded from performing Work, as required in this Article 5, as a result of
the failure of a governmental entity to issue required permits, the provisions
set forth in Article 7 shall become applicable. In such a case, the remaining
Work Requirement Expenditures required to meet the annual work commitment shall
be deferred and carried forward until the permit is issued.  Upon permit
issuance all deferred work requirements and Work Requirement Expenditures shall
be performed.  If funds are expended in excess of the annual Work Requirement
Expenditures, funds in excess of the fees and claim maintenance costs may be
credited to subsequent Work Requirement Expenditures, provided, however, annual
claim maintenance fees and costs shall always be paid by Lessee.
 
On or before March 1st of each year that this Lease is in effect and the first
year subsequent to termination, Lessee shall provide Lessor with an organized,
legible written narrative report, including table of contents and list of any
exhibits to the report, which shall describe the operations conducted on the Red
Rock Mineral Prospect during the prior calendar year. With the report shall be
furnished legible true copies of all reports and records made for the Red Rock
Mineral Prospect, including, but not limited to, lithologic drilling logs and
assays, maps, cross-sections, assays, metallurgical tests, ore reserve
calculations and geological reports pertaining to the Red Rock Mineral Prospect.
Records shall include computer data files, if any, and instructions to recover
them, in addition to but not as replacements for other reports and records. The
report shall include a legend for all symbols used on maps, cross-sections,
drill logs, columnar presentations, and any other form of document which
requires a legend to make it comprehensible and useful.  With the report shall
be furnished an up-to-date legible drill hole location map or maps at
appropriate scales such that the collar locations and designations of all holes
are clearly identified.  Such maps shall be compiled and furnished on an annual
basis to depict the locations and current status of all known drill holes in Red
Rock Mineral Prospect. Upon Lessor’s request and if available, Lessee shall
provide
 
 
8

--------------------------------------------------------------------------------

 
copies of the above data in reproducible form such as mylars or sepias. It is
agreed between Lessor and Lessee that during the Term of this Lease, Lessor
shall keep all information furnished to Lessor by Lessee strictly confidential
and Lessor or any other person to whom Lessor furnishes such information at such
time as it becomes permissible to do so shall specifically indemnify and save
harmless Lessee from any action resulting from reliance upon such information
furnished to Lessor by Lessee.
 
Lessee shall provide to the Lessor its interpretive data, reports and
information. However, all such interpretive data shall be delivered to the
Lessor with an express written disclaimer as to its completeness or accuracy,
and the written disclaimer must accompany any interpretive data that the Lessor
discloses to a third party. The disclaimer shall be generally as follows:
 
Lessee does not make any representation or warranty, express or implied, of any
kind or nature whatsoever with respect to the accuracy, reliability or
completeness of this information or matter. Any use of, or reliance upon, this
information or matter by any person, firm or corporation shall be at his or its
sole risk, liability and responsibility.
 
Prior to March 1st of each year that this Lease is in effect and the first year
subsequent to termination, Lessee shall provide Lessor documentation from
Lessee’s accounting records of the expenditures claimed as minimum yearly work
requirements upon the Red Rock Mineral Prospect. At reasonable times and places,
during normal business hours, Lessor shall have access to, with a minimum of
five (5) business days’ advance notice given by Lessor, the original invoices
and any other records pertinent and necessary for substantiating the compliance
of Lessee with the provisions of this Lease.
 
6.         Manner of Payment. All payments to be made by Lessee to Lessor
hereunder, except Production Royalty payments where in-kind payment is made
pursuant to Article 4, shall be made by mailing or delivering cash, check drawn
on the company’s account, or a cashier’s or certified check to Lessor’s address
as set forth in Article 21 hereof, on or before the date such payment shall be
required to be made hereunder; provided, however, that the Advance Minimum
Royalty shall be paid between January 1 and January 15 of each year. If Lessee
fails to pay or shall incorrectly pay all of any payment or some portion of any
payment due hereunder, this Lease shall terminate absolutely if Lessee, within
thirty (30) days after receipt of written notice from Lessor to Lessee of its
error or failure with respect to such payment shall fail to rectify the
same.   All payments not timely received by Lessor shall (if thereafter accepted
by Lessor pursuant to the terms of this Lease) be accompanied with interest from
the date due until the date paid at the Bank of America (or its recognized
successor) prime rate plus two percent (2%) in effect on the date the payment
was due.
 
7.         Lessor’s Title
 
A.  It is mutually understood and agreed that this Lease is granted only under
such title as Lessor may now hold or hereafter acquire. Lessee may investigate
and in Lessor’s name take any action it deems necessary to remedy any defects of
title to the Red Rock Mineral Prospect. Lessor agrees to cooperate with Lessee
in investigating and remedying any such defects in title; however, in the event
that Lessor shall hereafter be divested of such title, Lessor shall not be
liable for any damages sustained by Lessee. Additionally, Lessor shall not be
liable in damages or otherwise, on account of Lessee’s possession thereof being
destroyed or interrupted. Lessee’s only remedy in the event of failure of
Lessor’s title is specified in the last sentence of Article 8.D below.
 
B. It is understood and agreed that in the event of adverse claim or claims
affecting mining claims comprising the Red Rock Mineral Prospect or the land
covered thereby, Lessee shall be under no obligation to defend title, nor to
contribute to the defense of title thereto, and it is specifically understood in
such event that Lessor shall be under no obligation to defend title.
 
 
9

--------------------------------------------------------------------------------

 
C.  Concerning possible conflicts with unpatented mining claims of third
parties, neither party is under a specific obligation of title defense; Lessor
leases merely whatever title it might have in such area of conflict. To the
extent that Lessee desires to enter an area of conflict and endeavor to prove
upon the title to Lessor’s claims, Lessee does so at its own risk and
expense.  Lessor represents that it has no knowledge of claims of third parties.
Nothing in this agreement is intended nor shall it be construed to require that
Lessee pay Production Royalty to Lessor for mineral production from property
which is determined not to belong to Lessor.
 
D.   It is expressly agreed that Lessor does not warrant title to the Red Rock
Mineral Prospect.   To the best of Lessor’s knowledge, all of the claims listed
in Exhibit “A” for the Mineral Prospect were located, monumented and recorded
with the appropriate government entities as required by law and have been
continuously maintained since location or relocation by assessment work or
payment of claim maintenance fees and filing/recording of evidentiary documents
as required by law.   Lessor does, however, represent that the Red Rock Mineral
Prospect is free and clear of all liens and encumbrances, including any leases,
rights, or licenses granted to third parties by, through, or under Lessor,
except taxes not yet payable and matters of record in Lander County, Nevada, if
any; the consummation of this Lease will not result in or constitute a default
or an event that, with notice or lapse of time or both, would be a default,
breach or violation of any contract, commitment or arrangement to which Lessor
is a party or by which it is bound; provided, however, that the unpatented
mining claims constituting the Red Rock Mineral Prospect are acknowledged to be
subject to the paramount title of the United States. Lessee’s sole and exclusive
remedy for any breach or default by Lessor under this Article 8.D is to
terminate this Lease and release its possession of the Red Rock Mineral
Prospect.
 
 
E.  Lessor shall not create, permit or suffer any liens or encumbrances,
reservations, restrictions and easements on the Red Rock Mineral Prospect unless
expressly subordinated to Lessee’s rights hereunder; that Lessee may, at its
option, discharge such claims and thereby be subrogated to any liens or
encumbrances on the Red Rock Mineral Prospect as to all rights of the holder
thereof, and Lessee may recover any amounts so paid from any amounts otherwise
due to Lessor.
 
8.         New Mining Claims.  Either party hereto shall have the right at any
time to locate mining claims in the vicinity of the Red Rock Mineral Prospect,
provided however, if either Lessor or Lessee should located any additional load
claims either within the exterior (peripheral) boundaries of the claims forming
the Subject Claims or an area of one mile from the exterior boundaries (the
“Area of Interest”), any additional claims located by Lessor or Lessee within
the Area of Interest shall be subject to this Lease.
 
A.  If such mining claim is located by Lessor, then Lessor shall, within thirty
(30) days of recording the same with the appropriate county, give Lessee written
notice thereof setting forth the description of such mining claim and the facts
upon which Lessor bases its conclusions that Leased Substances might exist
therein.  Within forty-five (45) days after receipt of such notice, Lessee shall
have the right to reject any interest in such mining claim by giving Lessor
written notice of such rejection; if not so rejected, Exhibit “A” hereto shall
be modified and amended by Lessee to incorporate such mining claim in the Red
Rock Mineral Lease within fifteen (15) days of acceptance of such claim or
claims by Lessee.
 
B.  If any portion of a claim located by either Lessor or Lessee lies within the
Red Rock Mineral Prospect Boundary, the entire claim shall become a part of the
Red Rock Mineral Prospect, and Exhibit “A” shall be modified and amended by
Lessee to include such mining claim in accord with Article 9.
 
C.  If Lessor locates mining claims within the boundary area and subsequently
offers such mining claims to Lessee, if Lessee accepts those claims, it will pay
actual expenses incurred by Lessor in connection with the acquisition.
 
 
10

--------------------------------------------------------------------------------

 
This Article 8 shall not apply to mining claims or other properties that are
presently owned or are acquired in good faith by Lessor or Lessee from third
parties. Any modification or amendment to Exhibit “A” hereto as herein provided
shall not serve in any manner to extend the Red Rock Mineral Prospect boundary.
In the event Exhibit “A” is amended pursuant to this Article 8, Lessee may
record an amended Exhibit “A” in accordance with the provisions of Article 32.
 
9.         Claim Rental, Fee/Assessment Work - Unpatented Mining Claims. During
the Term of this Lease, subject to the provision of Section 16, Lessee agrees to
timely pay all fees and to file and record documents and to perform all work
necessary to hold and maintain the mining claims subject to this Lease in good
standing, provided that such work is required pursuant to then current federal
or state laws and regulations.
 
If during the term of this Lease, federal rules and regulations are changed to
require the performance of assessment work in addition to payment of claim
rental fees on unpatented mining claims, Lessee agrees to timely perform labor
or make improvements on or for the benefit of each of the unpatented mining
claims comprising the Red Rock Mineral Prospect (hereinafter “Assessment Work”).
Lessee further agrees that said labor or improvements made to satisfy the annual
assessment work shall be performed only upon the claims lying within the Red
Rock Mineral Prospect and work performed on contiguous claims lying outside the
boundary of the Red Rock Mineral Prospect covered by this Lease shall not be
used to satisfy such requirement. Lessee shall perform assessment work in
accordance with good mining practices and all applicable state and federal
mining laws, statutes, rules and regulations and shall provide Lessor with basic
documentation to substantiate labor affidavits.  The parties hereto agree to
cooperate to the fullest extent to enable Lessee to comply with the requirements
of this Article 9 to prepare, record and file in a timely manner all required
proofs of assessment work or Notices of Intention to Hold in the manner required
by applicable law. Lessee shall record Notices of Intention to Hold and
Affidavits of Assessment Work with the County and file Notices of Intention to
Hold and Affidavits of Assessment Work with the Bureau of Land Management office
having jurisdiction in a timely fashion. Lessee shall provide Lessor with
record-stamped copies of county recorded documents and file-stamped copies of
Bureau of Land Management filed documents no later than fifteen (15) days prior
to the due date of such recordation and filing.
 
Lessee shall have the right, upon thirty (30) days’ notice, to give notice to
Lessor in writing that the claim or claims specified in said notice shall no
longer be subject to this Lease; and upon giving of such notice, and provided
such notice is given at least sixty (60) days prior to the end of the claim
rental/assessment year, such claim or claims shall be deemed stricken from this
Lease, and Lessee’s responsibilities and obligations for claim rental
fee/assessment work and other fees, filing and recording duties as to said claim
or claims shall end. In the event that such notice is given less than sixty (60)
days prior to the end of the rental fee/assessment year, the Lessee shall
perform all work necessary to hold and maintain such claims for the then current
rental/assessment year. Notwithstanding the release of any claim or claims from
the operation thereof, this Lease shall continue in full force and effect with
respect to all parts of the Red Rock Mineral Prospect not specified in such
notice. Further, such release shall not cause or result in any diminution of
Lessee’s obligations regarding confidentiality, Advance Minimum Royalty,
Production Royalty or Work Requirements described below. Lessee shall, at the
time of giving such notice, provide Lessor with all data regarding work which
has been done for that year by or for Lessee upon any of such claims so
released.
 
In the event Lessee shall terminate this Lease in its entirety prior to the end
of the then current claim rental/assessment year, Lessee shall be obligated to
pay claim rental fees and/or perform assessment work, pay all fees and perform
all necessary filing and recording for the following claim rental/assessment
year as to each of the claims then subject to this Lease, unless such
termination is at least sixty (60) days prior to the end of the then current
claim rental/assessment year.  In any event, Lessee shall be responsible for
obligations incurred prior to such termination and those which survive in accord
with Article 12.
 
10.         Relocation and Amendment of Unpatented Mining Claims. Subject to the
prior written
 
 
11

--------------------------------------------------------------------------------

 
consent of Lessor, which consent shall not be unreasonably withheld, Lessee, in
the name of Lessor, shall have the right, but not the obligation, to amend the
locations of any one or more of the mining claims included within the Red Rock
Mineral Prospect and Lessor agrees to execute promptly any documents necessary
for that purpose. If the location of any such mining claim was for any reason
defective, Lessee shall have the right, but shall not be required, to locate
such defective mining claim or claims in the name of Lessor for the purpose of
curing such defect. In order to insure that Lessor agrees with Lessee’s plan to
cure perceived defects in title, Lessor shall be notified in writing by
certified or registered mail at least twenty (20) days prior to Lessee’s
commencing with relocation or amendment unless an emergency exists and time is
of the essence.
 
11.         Liens.   Lessee shall pay in full for all labor performed upon or
material furnished to the Red Rock Mineral Prospect and shall keep the whole
thereof free and clear from any and all liens of whatsoever nature or kind
created by Lessee, except for Lessee’s grant of a security interest for
financial purposes under Article 22; provided, however, that if Lessee, in good
faith, disputes the validity or amount of any claim, lien or liability assessed
against it with respect to the Red Rock Mineral Prospect, Lessee shall not be
required to pay or discharge the same until the amount and validity thereof have
been finally determined upon the condition that Lessee obtains a bond within
fifteen (15) days of receiving notice of said lien as is provided by N.R.S.
Section 108.2413, et seq. and as amended, to effect the release of said lien.
However, in no event shall Lessee allow or permit title to the Red Rock Mineral
Prospect to be lost, jeopardized or otherwise unreasonably encumbered as a
result of its non-payment of any claim, lien or liability for which Lessee is
responsible.  Lessee shall notify Lessor immediately, either by telegram or
facsimile transmission followed by hard copy, on the occasion of being served
notice of any lien regardless of whether Lessee disputes the validity of the
lien for any reason. It is mutually agreed that concurrent with execution of the
Lease, Lessor and Lessee will execute and acknowledge a “Notice of
Non-Responsibility for Labor or Materials Furnished Mineral Prospect” which
Lessor shall file with the Lander County Recorder in compliance with N.R.S.
108.234 and as amended.  When the recorded copy of the “Notice of
Non-Responsibility” has been received by Lessor, it shall furnish a copy of same
to the Lessee which Lessee shall post within ten (10) days and keep posted upon
the Red Rock Mineral Prospect during the Term of this Lease.
 
12.         Laws and Regulations - Indemnification of Lessor.  It is the policy
of Lessor to comply fully and in all respects with all environmental,
reclamation and land use permitting regulations and laws.  Lessor represents
that it has no knowledge of any conditions on the Red Rock Mineral Prospect
existing prior to the Effective Date of this agreement which constitute
violation of any laws or regulations including, but not limited to,
environmental, reclamation and land use permitting regulations.   Lessee’s
responsibility for reclamation or acceptance of environmental and permitting
liabilities on the Red Rock Mineral Prospect shall be limited specifically to
any disturbance that may be caused by Lessee’s own activities on the Red Rock
Mineral Prospect and Lessee agrees to indemnify and hold Lessor harmless from
and against such liability. Lessee shall not reclaim any pre-FLPMA access
without the prior written consent of Lessor. Liability for reclamation of all
disturbances existing on the Red Rock Mineral Prospect prior to the Effective
Date shall be the exclusive responsibility of Lessor and Lessor agrees to
indemnify and hold Lessee harmless from and against such liability.  Lessee
shall at all times and its own expense comply in all respects with all county,
state and federal laws, statutes, ordinances, rules and regulations relating to
Lessee’s actions under this Lease on or about the Red Rock Mineral
Prospect.  Lessee shall also at all times and at its own expense timely pay any
and all fees or costs required to be paid to any governmental agency to keep the
title to the mining claims in good standing.
 
Lessee shall provide workmen’s compensation insurance and such other insurance
to cover its personnel and all of its operations upon the Red Rock Mineral
Prospect in the amount and form as may be required by applicable law. At
Lessor’s written request, Lessee shall provide Lessor with copies of the
declarations page of all such policies as may be in effect (from time to
time).  Lessee assumes full and sole responsibility for the operation and
direction of the work done under this Lease on the Red Rock Mineral Prospect and
no employee or agent furnished by Lessee shall under any
 
 
12

--------------------------------------------------------------------------------

 
circumstances be deemed to be an employee or agent of Lessor and Lessee shall
indemnify and hold Lessor harmless of and from any and all claims, demands or
liabilities arising out of or in connection with the operations or activities of
Lessee hereunder and Lessee shall acquire a comprehensive general liability
insurance policy covering such operations and activities with limits of not less
than two million dollars ($2,000,000.00) for each accident or
occurrence.  Lessee shall provide Lessor with written proof of compliance prior
to commencing operations on the Red Rock Mineral Prospect.  Lessee shall provide
Lessor with copies of such insurance policy, certificate or rider naming Lessor
as an additional insured on such policy within fifteen (15) days of the date of
execution of this Lease.  Nothing in this agreement is intended nor shall it be
construed as to require the Lessee to indemnify and hold Lessor harmless of and
from any claim, demand or liability arising out of or in connection with the
operations or activities of Lessor or the activities of operators other than
Lessee on the property prior to the execution of this agreement.
 
Lessee shall notify Lessor verbally within twenty-four (24) hours after the
occurrence of any event on the property which poses a substantial risk of
environmental liability and shall give Lessor detailed notification in writing
within ten (10) days.  Such occurrence will include but shall not be limited to
cyanide or other toxic chemical or mineral leaks, spills or contaminations or
any episode or occurrence resulting in killing of wildlife which was caused by
said spills, leaks or contaminations.
 
Lessee shall provide Lessor with copies of all plans, maps and all other
documents submitted in compliance with government regulations and all agreements
with any government agency pertaining to the Red Rock Mineral Prospect,
including but not limited to, Notices of Intent to Operate, Plans of Operation,
Environmental Impact Statements, reclamation statements, and all government
agency communications sent to any such agency or received by Lessee from any
such agency which are related to such submissions or agreements, within thirty
(30) days of sending to or receiving from the government agency such material.
In the event any government agency requires the filing of a bond to insure
Lessee’s performance, Lessee agrees to provide such bond at its own cost and
expense.
 
13.         Taxes.  During the Term of this Lease, Lessee shall timely pay all
taxes levied or assessed against the Red Rock Mineral Prospect, all taxes levied
or assessed against Lessee’s personal property or improvements, all taxes levied
or assessed against any improvements presently on the Red Rock Mineral Prospect,
and all taxes levied or assessed upon the operations which are related to
disposition of Leased Substances by Lessee on or in relation to the Red Rock
Mineral Prospect, exclusive of any taxes levied, assessed or measured on the
royalty paid to Lessor.  Lessor shall, within fifteen (15) days of receipt by
Lessor, transmit to Lessee any notices or documents pertaining to any such taxes
which are the responsibility of Lessor to pay. If Lessor fails to pay any taxes
payable by Lessor, other than taxes levied, assessed or measured on royalty paid
to Lessor, which pertain to the Red Rock Mineral Prospect, unless Lessor is
contesting the same, Lessee may at its option pay Lessor’s proportionate share
of taxes when due and may deduct all such sums from subsequent payments to be
made to Lessor hereunder. Lessee or Lessor shall have the right to contest in
the courts or otherwise the validity or amount of any taxes or assessments which
the respective party may be required to pay hereunder if it deems the same
unlawful, unjust, unequal or excessive or to take such other steps or
proceedings as it may deem necessary to secure a cancellation, reduction,
readjustment or equalization thereof before it shall be required to pay the
same.  In the event of termination of this Lease, taxes, which are the
responsibility of Lessee but will be the responsibility of Lessor after
termination, shall be prorated on the relevant tax year basis.
 
It is mutually agreed that Lessor shall be solely responsible for payment of its
own taxes attributable to Advance Minimum Royalty payments or Production Royalty
payments to Lessor under this agreement.
 
14.         Default.   If Lessor considers that Lessee has not complied with any
of the covenants, conditions or obligations hereunder, whether express or
implied, Lessor shall notify Lessee, in writing, by certified mail, setting out
specifically in what respects it is claimed that Lessee  has breached this
Lease.  The receipt of such notice by Lessee and the lapse of thirty (30) days
thereafter,
 
 
13

--------------------------------------------------------------------------------

 
without Lessee’s curing or commencing and diligently pursuing such action which
is necessary to cure the alleged breaches shall be a default hereunder. Upon
such default, Lessor may, at its option, terminate this Lease. Whether or not
Lessor so terminates this Lease, Lessor has all of its rights and remedies under
the law and this Lease with respect to such default.
 
Notwithstanding any contrary provision in the foregoing paragraph, if Lessee
fails to make any of the payments due under Articles 3, 4, 6 or 10 herein within
thirty (30) days after receipt of notice of such failure from Lessor, this Lease
shall terminate absolutely; provided, however, that any termination for whatever
reason shall not excuse Lessee from performing all obligations incurred under
the terms of this Lease prior to such termination.
 
In the event that Lessee, in good faith, contests the default by court action
within thirty (30) days after receipt of such notice by Lessee, and Lessee
continues to pay the payments required and perform the other obligations of this
Lease, this Lease shall not be terminated until a final decision has been
reached that a default exists; Lessee shall have thirty (30) days within which
to cure or commence and diligently pursue such actions necessary to cure the
default or such other reasonable time as the parties shall mutually agree or the
court shall determine.
 
In the event of termination under this Article 15, Lessee shall have the right
to remove, pursuant to Article 17, its property and equipment from the Red Rock
Mineral Prospect, as hereinafter provided, but only after Lessee has performed
all of its accrued obligations under this Lease. Until such performance by
Lessee, Lessor shall have a lien upon all of Lessee’s property and improvements
located on the Red Rock Mineral Prospect.
 
15.         Termination.
 
A.  Partial Termination by Lessee.  Lessee shall have the right, from time to
time and at any time, to terminate this Lease as to any portion of the Red Rock
Mineral Prospect by giving written notice to Lessor specifying the portion of
the Red Rock Mineral Prospect to which such termination applies. New claims
located by Lessor after the effective date of this Lease and within the
perimeter of a contiguous block of terminated claims (fractions and open ground)
shall not be subject to the area of interest provisions set forth in Exhibit A.
Upon the effective date of such notice, as set forth in Article 21 hereof, all
right, title and interest of Lessee hereunder shall terminate as to the portion
of the Red Rock Mineral Prospect specified in such notice and thereafter the
term Red Rock Mineral Prospect” shall be deemed to refer to only the portions of
the Red Rock Mineral Prospect remaining subject to this Lease. Upon such
termination, Lessee shall have no further obligations concerning the portion of
the Red Rock Mineral Prospect to which such termination applies, except as to
obligations (1) the due dates or incurrence of which occur prior to such
termination, (2) are created pursuant to obligations in Articles 13 and 17
hereof relating to the condition of the Red Rock Mineral Prospect, or (3) are
otherwise required to be performed by Lessee subsequent to
termination.   Promptly following such termination, Lessee shall deliver to
Lessor a quitclaim deed, in recordable form, quitclaiming to Lessor all right,
title and interest of Lessee to that portion of the Red Rock Mineral Prospect to
which such partial termination applies. No partial termination under this
Article 16 shall, however, cause a reduction in the amounts of any of the
Advance Minimum Royalty and Production Royalty payments set forth in Article 3
and 4 or the Work Requirements set forth in Article 5.
 
B.  Complete Termination by Lessee. Lessee may terminate this Lease by surrender
of the Subject Claims to Lessor at any time. Such surrender shall be
accomplished by delivering or mailing to Lessor a special warranty deed
describing the Subject Claims and warranting against nay persons claiming any
interest in the Subject Claims by, through or under Lessee.  Such surrender
shall terminate Lessee’s leasehold rights in the Subject Claims and shall
relieve Lessee of all obligations provided herein which have not accrued prior
to the date of surrender; provided that no surrender shall relieve Lessee of any
of the following obligations:
 
(i)     performance of assessment work and/or paying claim maintenance fees to
the BLM and
 
 
14

--------------------------------------------------------------------------------

 
filing of required affidavits attending thereto for the then current assessment
year if the surrender occurs after July 1 of such year, with respect to the
Subject Claims and any newly located unpatented claims which may become a part
of the Subject Claims as set forth in Article 8;
 
(ii)     performance of all reclamation, remedial and/or restoration work as may
be required by applicable laws or regulations resulting from activities of
Lessee under this Lease; and
 
(iii)  to the extent not previously furnished, the furnishing to Lessor of
copies of all factual data in Lessee’s possession to the work conducted by it on
the Subject Claims including assays, ore tests, surveys, exploration,
development and mining records.
 
16.         Removal of Improvements; Condition of Mineral Prospect.  Whenever
this Lease shall be terminated in whole or in part, for any reason whatsoever,
Lessee shall deliver up the terminated portion of the Red Rock Mineral Prospect
to Lessor in reasonably good and safe condition and in compliance with all laws,
statutes, ordinances, rules, regulations, permits and plans of operation. Lessee
shall, however, subject to any laws, rules or regulations which may be
applicable at the time and the requirements of Articles 13 and 17, have the
right to remove any or all of the Improvements placed by it on or within the
terminated portion of the Red Rock Mineral Prospect; provided, however, Lessee
shall leave in place all track, pipe, including any improvements which were
affixed to the property for the purpose of using the water rights, timber,
chutes and ladders without any warranty as to condition or fitness for use
except for the Lessee’s duties to secure openings as set forth in the last
sentence of this Article 17.  Within thirty (30) days after complete
termination, Lessee shall assign to Lessor any assignable water rights acquired
and perfected by Lessee during the Term of this Lease which are situated on the
Red Rock Mineral Prospect and any water rights which are situated off the Red
Rock Mineral Prospect but which were acquired for the purpose of conducting work
on the Red Rock Mineral Prospect.  Lessee shall have the right to effect the
removal of such improvements, other than those specified above to be left in
place, prior to such termination of this Lease or within one hundred twenty
(120) days thereafter with the specific exceptions of property and Improvements
on which Lessor has a lien pursuant to Article 15, and property and Improvements
required for Lessee to fulfill its obligations to government entities or under
the Lease which survive termination of the Lease. Any improvements not removed
prior to termination or within three hundred sixty-five (365) days following
such termination shall be deemed affixed to the terminated portion of the Red
Rock Mineral Prospect and shall become and remain the property of the Lessor,
except property and Improvements which have been left in place in order for
Lessee to fulfill its obligations which survive this Lease. Lessee shall have
three hundred sixty-five (365) days after satisfaction of a given obligation to
remove equipment and improvements required in connection with fulfillment of
that obligation and policy. In the event of termination under Article 15, Lessee
shall have three hundred sixty-five (365) days to remove its property and
Improvements after Lessor has released any lien on them.  Upon partial or
complete termination, Lessor shall retain title to all water rights acquired and
perfected by Lessee during the Term of this Lease which are situated on the Red
Rock Mineral Prospect and any water rights which are situated off the Red Rock
Mineral Prospect but which were acquired for the purpose of conducting work on
the Red Rock Mineral Prospect, improvements, stockpiles, dumps and tailings,
including heap leach remnants, generated from mining and treating ores from or
on the Red Rock Mineral Prospect.
 
Within one hundred eighty (180) days after the partial or complete termination,
Lessee shall comply, or shall be in the process of diligently and in good faith
complying with all applicable environmental, restoration and reclamation laws,
statutes, ordinances, rules, regulations, permits and plans of operation
pertaining to the Red Rock Mineral Prospect. Lessee is solely responsible for
any governmental requirements and liability related to Lessee’s operations and
actions under this Lease and even if the Lessee has complied with governmental
requirements and has completed the restoration work to the satisfaction of
government agencies upon termination of the Lease, if a governmental agency
shall require some additional work at a future date resulting from Lessee’s
operations on the Red Rock Mineral Prospect, the Lessee shall be liable to
perform same.  Lessee shall indemnify and hold Lessor harmless from any such
responsibility. Further, within one hundred
 
 
15

--------------------------------------------------------------------------------

 
eighty (180) days of partial or complete termination, Lessee shall secure all
openings in accordance with federal and state regulations to eliminate access by
the public to any and all shafts, mines, tunnels, adits, winzes, man ways,
excavations, air lines, and/or vent tubes after consulting with Lessor regarding
Lessor’s requirements for access.
 
17.         Books and Accounts.  Lessee shall maintain on a current basis
complete and accurate records and books of account in accordance with generally
accepted accounting principles consistently applied covering all matters
necessary to the proper computation of the Production Royalties described in
Article 4 hereof and the proof of having made approved yearly expenditures under
Article 5 hereof. True copies of said records and books of account shall be kept
either in the vicinity of the Red Rock Mineral Prospect, elsewhere within the
State of Nevada or at Lessee’s principal executive offices, at Lessee’s option,
and shall be open to inspection by Lessor or its authorized agents with a
minimum five (5) business days’ advance notice given by Lessor or with shorter
notice at the discretion of the mine manager at any reasonable time during
normal business hours, provided such inspections do not unduly interfere with or
hamper the managerial or accounting staffs of Lessee.  Within sixty (60) days
after the end of each calendar year during the term hereof, Lessee shall furnish
to Lessor an unaudited “Year-End Statement” showing the amount of Production
Royalties paid to Lessor by Lessee during said year and the basis thereof.  All
statements so furnished shall be conclusively presumed true and correct after
the expiration of twelve (12) months from the date of receipt by Lessor, unless
within said twelve (12) month period Lessor gives written notice of exception to
Production Royalty computations or the listing which shows the description and
extent of yearly work expenditures, specifying with particularity the components
excepted to and the grounds for such exception.  Lessor shall be entitled to an
annual independent audit of the matters covered by said statement, at Lessor’s
sole expense, provided Lessor selects for such audit an accounting firm of
recognized standing, at least one of whose members is a member of the American
Institute of Certified Public Accountants.
 
18.         Data Inspection.  Lessee shall furnish Lessor with copies of any
agreements (including, but not limited to, haulage, milling, refining,
extracting, and ore and concentrate purchase  agreements),  and  any  amendments
thereto,  which  in any  way  relate to the determination of Production
Royalties and Work Expenditures under this Lease.   Said documents shall be
furnished by Lessee to Lessor within thirty (30) days after executing such
agreements or amendments.  This article shall not obligate Lessee to furnish
consulting and employment agreements, software and technology licensing
agreements and any other agreements under which Lessee is obligated to maintain
confidentiality or which constitute Lessee’s trade secret information.  Lessee
shall furnish Lessor with copies of all settlement sheets or statements which in
any way relate to the sale or other disposition of Leased Substances produced
from the Red Rock Mineral prospect within thirty (30) days after receiving such
sheets or statements. Lessee shall furnish Lessor with full, true and accurate
information in response to any request with respect to the condition of mine
workings on the Red Rock Mineral Prospect, or with respect to the grade,
quantity or quality of Leased Substances found in drilling, exposed in mining
the Red Rock Mineral Prospect or mined, processed or shipped by Lessee.
 
Lessee shall keep full and accurate records of all operations conducted on the
Red Rock Mineral Prospect, including assays, drilling records, drill hole
location maps and mine maps which shall be open to inspection by Lessor or
Lessor’s agent with a minimum five (5) business days’ advance notice given by
Lessor or its authorized agents or with shorter notice at the discretion of the
mine manager during regular business hours and upon reasonable notice with the
provision that copies of any of these materials shall on request be furnished to
Lessor by Lessee at Lessor’s expense.  If records of operations are being stored
and maintained as computer files, computer-ready copies of the computer files
and instructions to retrieve data from them shall be furnished to Lessor by
Lessee upon Lessor’s request and at Lessor’s expense.   Such computer files
shall be in addition to and not as replacements for hard copies of data which
shat available for inspection and study on media other than computer
files.  Lessor, at Lessor’s risk and expense, shall have the right to enter upon
and into all parts of the Red Rock Mineral Prospect from time to time, and at
all reasonable times and hours
 
 
16

--------------------------------------------------------------------------------

 
with a minimum five business days’ advance notice given by Lessor or its
authorized agents or with shorter notice at the discretion of the mine manager,
for the purpose of inspecting or surveying the same, or taking reasonable
samples of Leased Substances therefrom.  Lessee agrees to prepare chiptrays
sequentially soon after acquisition of chip samples and as drilling
progresses.  It is Lessor’s responsibility to provide adequate storage
facilities for chiptrays and splits of all rotary cuttings provided to Lessor
and Lessor and Lessee agree to cooperate in taking reasonable steps necessary to
insure that drill core, chiptrays and drill cuttings, chiptrays and/or core will
not be exposed to the weather or be accessible to intrusion or vandalism by the
public. Lessee agrees to give Lessor adequate advance warning of the need for
storage space for large quantities of drill cuttings and chiptrays.  Lessee
shall not be obligated to provide separate chiptrays for Lessor.   Lessor hereby
indemnifies and agrees to hold Lessee harmless from and against liability
arising from personal injury, death or property damage when such is caused by
Lessor’s actions on the Red Rock Mineral Prospect.
 
If this Lease is terminated for any reason, Lessee shall, within thirty (30)
days thereafter furnish Lessor with legible, true copies of all exploration and
development data generated by Lessee in its exploration and/or development of
the Red Rock Mineral Prospect which has not been previously delivered to Lessor
including, but not limited to, legible copies of drilling logs, assay results,
survey information, maps and cross-sections including geologic interpretive data
including reproducible mylars or sepias which may have been prepared by
Lessee.  If data calculations from the Red Rock Mineral Prospect are stored as
computer files, computer-ready copies of the files and instructions to retrieve
the data contained in them shall be furnished to Lessor. Delivery of such
computer files does not excuse or release Lessee from delivering all the other
data required under this Lease.   Drill hole chiptrays and/or core samples shall
be included as data and transported to Lessor’s designated storage facility.
Lessor shall not disclose to the public during the term of this Lease, without a
prior written consent of Lessee, information furnished to or made available to
Lessor by Lessee regarding any portion of Red Rock Mineral Prospect while such
portion is subject to the terms of this Lease except as may be required by law
or securities rules or regulations.
 
Promptly following execution of this Lease, and at anytime during the Term
hereof, Lessor shall make available to Lessee, at Lessee’s sole expense, copies
of all technical, title and recording information and data relating to the Red
Rock Mineral Prospect in the possession of Lessor.
 
19.         Commingling.  As a matter of policy, the Lessor does not permit ores
or other materials containing Leased Substances from its properties to be
commingled with such materials from other properties.   However,  Lessor
and  Lessee  mutually  agree that  if commingling is objectively reasonable and
necessary for the development of a viable mining operation or demonstrable
economic benefit to a mining operation, they will work together in good faith to
devise language which will permit commingling of ores from the Red Rock Mineral
Prospect with those from adjacent lands, provided such language requires Lessee
to provide production records sufficient to demonstrate monies are being
distributed properly.   Such language shall be incorporated into a mutually
acceptable Accountability Procedure for Commingling, which shall comply with
industry standards, and shall be agreed upon prior to commingling of any ores
from the Red Rock Mineral Prospect.
 
The Accountability Procedure shall specify methods and procedures to determine
reasonably precise and accurate estimated quantities of Commercially Recoverable
Valuable Products to be commingled prior to actual commingling, methods and
procedures to track commingled Commercially Recoverable Valuable Products
through Lessee’s operations, and procedures to reconcile actual recovered
Valuable Products with pre-commingling estimates. The Accountability Procedure
shall include provisions for periodic internal metallurgical audits with results
to be routinely furnished to Lessor and shall include provisions for external
metallurgical audits at Lessor’s or Lessee’s request, including procedures for
selection of metallurgical auditors acceptable to both parties and a formula to
determine which party pays for an external audit.
 
20.         Notices.  Unless otherwise herein provided, notice or payment
hereunder shall be
 
 
17

--------------------------------------------------------------------------------

 
deemed sufficiently given or made when personally delivered or on the third day
after deposit in the United States mail, first class, postage prepaid,
registered or certified, return receipt requested, and addressed as follows:
 
 
TO LESSOR:
 
Arthur R. Leger
2338 Sunrise Drive
Reno, Nevada 89509
Fax: (775) 827-6312
 
TO LESSEE:
 
Arttor Gold LLC
1640 Terrace Way
Walnut Creek, California 94597
Fax: (646) 349-2761
 
or to such other person or address as either party may designate by proper
written notice.
 
 
21.         Force Majeure.   Except for the payments and the time requirements
with respect thereto set forth in Articles 3, 4, 6, 9,10, 13, 14 and 19 hereof,
whenever the time for performance of any act hereunder is limited and the
performance thereof is hindered, prevented or delayed by any factor or
circumstance beyond the reasonable control of Lessee and which Lessee is obliged
to perform and which Lessee could not have avoided by the timely use of due
diligence and adequate planning, such as acts of God, fire, floods, strike or
labor troubles, breakage of machinery, inability to obtain necessary materials,
supplies or labor, interruptions in delivery or transportation, shortage of
railroad cars, insurrections or mob violence, regulations, orders or
requirements of the government, embargoes, war or other disabling causes,
whether similar or different, then the time for the performance of any such act
or obligation shall be extended for a period equal to the time between Lessee’s
notification of existence and the termination of the force majeure. Lessee shall
immediately notify Lessor in writing of the existence of a force majeure, and
Lessee shall use due diligence to remove the force majeure and shall promptly
notify Lessor when the declaration of force majeure is terminated.  It is
expressly understood that litigation or arbitration in which Lessee is a party
shall not constitute a condition of force majeure hereunder.
 
22.         Assignment; Sublease; Joint Operations; Transfers.  The subject
matter of this Lease includes unpatented mining claims.  The parties recognize
the uncertain and tenuous nature of title to unpatented mining claims. Further,
the parties recognize the critical importance of complying with state and
federal regulations and statutes in preserving said title. The parties expressly
agree that part of the material consideration for this agreement is Lessor’s
confidence in Lessee’s ability and commitment to perform its duties hereunder,
such duties include but are not limited to performance of annual assessment work
and perfection of proof thereof as provided in Article 10; development of all
necessary exploration, operation, reclamation and bonding plans as provided in
Article 5; compliance with all local, state and federal laws, statutes,
ordinances, rules and regulations as provided in Article 12, payment of all
taxes as provided in Article 13; and application of the highest level of its
professional, technical and financial ability and willingness to explore and
operate the Red Rock Mineral Prospect in compliance with all of the terms of the
Lease, all of which are necessary to protect the Red Rock Mineral Lease.
 
Lessee expressly agrees that it shall not assign, sublease, enter a joint
operating agreement, or otherwise transfer all or any part of its rights or
duties under this Lease without performance of the following express conditions:
 
Prior to execution of any documents effecting such a transfer, Lessee shall
provide Lessor with a copy of the proposed transfer documents together with all
exhibits and attachment thereto not less than fifteen (15) days prior to
Lessee’s execution thereof.
 
 
18

--------------------------------------------------------------------------------

 
Lessee shall not execute any transfer documents or obligate itself to make any
such transfer without obtaining the prior written consent of Lessor. Lessor
agrees that its prior written consent to any such transfer shall not be
unreasonably withheld. Lessor’s rejection of Lessee’s request for consent to a
proposed transfer shall not be deemed unreasonable if the proposed transfer
would have material adverse effect on Lessor’s rights in the Red Rock Mineral
Prospect or Lessor’s rights under this Lease.  Within fifteen (15) days after
Lessor’s receipt of the proposed transfer documents, Lessor shall inform Lessee
that Lessor consents to the transfer or rejects Lessee’s request for consent to
the transfer.  If Lessor does not within fifteen (15) days after Lessor’s
receipt of a copy of the proposed transfer documents notify Lessee of Lessor’s
decision, Lessor shall be deemed to have irrevocably released and waived
Lessor’s right to require Lessor’s consent to the propose transfer.  If within
fifteen (15) days after Lessor’s receipt of a copy of the proposed transfer
documents Lessor notifies Lessee that Lessor rejects Lessee’s request for
consent to the proposed transfer, Lessor shall deliver with Lessor’s notice a
detailed written statement of Lessor’s reasons for rejection of Lessee’s request
for consent to the proposed transfer.
 
Lessee shall expressly guarantee performance of all of the duties of Lessee
under this Lease whether said duties accrue before or after transfer of the
Lease by Lessee.  Said guarantee shall be express in the documents which effect
such sale, loan, sublease, assignment joint venture agreement or other transfer,
and no refusal by Lessor to consent to any transfer shall be unreasonable if
Lessee fails or refuses to guarantee the obligations of the transferee in the
same instrument, or if the same instrument does not obligate the transferee to
be bound by the terms and conditions of this Lease to the same extent as the
transferor (Lessee).  If the transfer is the grant of a security interest in or
other encumbrance of all or any part of Lessor’s interest hereunder in order to
secure a loan to Lessee, the instrument documenting the transfer shall recite
that it is subject to the terms and conditions of this Lease and that upon any
foreclosure of or other enforcement of rights in the encumbrance the foreclosing
party shall assume the position of Lessee hereunder and shall comply with and be
bound by all terms and conditions of this Lease.   No transfer by Lessee
hereunder shall relieve Lessee from any obligation which accrued or attached
prior to the effective date of the transfer.
 
Lessee agrees that this Article 22 shall be expressly incorporated, and not
incorporated by reference, in any sale, assignment, sublease, joint operation
agreement, or other document effecting such a transfer, and in any and all
subsequent sales, assignments, subleases, joint operating agreements, or any
other documents effecting a transfer of its rights or duties under this Lease.
 
It is expressly agreed that should Lessee enter into any sale, loan instrument,
assignment, sublease, joint operating agreement or other transfer of Lessee’s
rights or duties hereunder without prior performance of conditions A, B, C and D
listed immediately above, such transfer shall be void and such transfer shall
constitute a material breach of this Lease by Lessee.
 
Lessor agrees that its prior written consent to any such transfer shall not be
unreasonably withheld. Lessor may without any consent and without any prior
notice to Lessee sell, encumber or otherwise transfer its rights under this
Lease. Lessor shall deliver a true and correct copy of any documents evidencing
such a sale, encumbrance or transfer to Lessee within fifteen (15) days after
execution thereof.
 
Lessee agrees to provide Lessor, after its written consent thereto, with a
counterpart original of any sale, loan instrument, assignment, sublease, joint
venture agreement, or other transfer documents complete with all supporting
documents, attachments, and exhibits within fifteen (15) days after execution
thereof.
 
23.         Right of First Refusal.   In the event Lessor shall receive an offer
form a third party (the “Offeror”) to purchase the Red Rock Mineral Prospect
which Lessor wishes to accept, Lessor shall provide written notice thereof to
Lessee indicating the name and address of the Offeror  and the price and terms
of payments proposed by the Offerer (the “Notice of Offer to Purchase”).   For a
period of sixty (60) days after the mailing of such notice, the Lessee shall
have the right to purchase the Red Rock Mineral Prospect at the price and on the
terms specified in the Notice of Offer to Purchase.
 
24.         Governing Law.   This Lease shall be governed by the laws of the
State of Nevada and in any litigation action between Lessor and Lessee, the
parties shall submit to the jurisdiction of the courts of Nevada with a venue in
Reno, Nevada.
 
19

--------------------------------------------------------------------------------

 
 
25.         Press Releases by Lessee.   On the date of Lessee’s making or
issuing any public announcement, press release or similar publicity or
disclosure with respect to this Lease, a full, true and accurate copy of the
publicity release shall be sent to the Lessor.  For any disclosure required by
law, rule, regulation or ordinance, the disclosing party shall advise the other
part of such disclosure and send the other party a full, true and accurate copy
thereof.
 
26.         Titles of Articles.  The titles to the Articles hereof have been
inserted for convenience only. Such titles are not to be considered as limiting
or expanding or modifying in any other fashion the language of the Article
following the same.
 
27.         Attorneys’ Fees.  The prevailing party in any litigation or other
form of dispute resolution mutually acceptable to the parties hereto concerning
this Lease shall be entitled to its reasonable attorneys’ fees and court costs.
 
28.         No Waiver.  No waiver by either party of any right herein shall be
construed as a waiver of any such right in the future or any other right in this
Lease.
 
29.         Binding Effect.  Subject to the provisions of Article 22, this Lease
shall extend to and be binding upon and every benefit hereof shall inure to the
parties hereto, their respective heirs, executors, administrators, successors
and assigns.
 
30.         Memorandum.   Lessee and Lessor shall execute a Memorandum of this
Lease in a recordable form under the laws of the State of Nevada to give notice
to third parties of the rights granted hereunder.  Either party may record such
memorandum.  Neither of the parties hereto shall or may record this Lease.
 
31.         Obligation of Good Faith.  All obligations and covenants set forth
in this Lease shall be subject to an obligation of good faith by both Lessor and
Lessee in the performance or enforcement thereof. It is mutually understood and
agreed that “Good Faith” means honesty in fact in the conduct or transaction
concerned.
 
32.         Sole  Agreement;  Time  of
Essence.  This  Lease  constitutes  the  sole understanding of the parties with
respect to the subject matter hereof.  All prior written or oral agreements or
understandings between the parties hereto are incorporated in and superseded by
this Lease.
 
No modification or alteration of the terms of this Lease shall be binding unless
such modification or alteration shall be in writing and executed subsequent to
the date hereof by Lessee and Lessor.   In the event such modification or
alteration alters the rights granted hereunder, the parties may execute an
amended Memorandum of this Lease in a recordable form sufficient under the laws
of the State of Nevada to provide notice to third parties. Time is of the
essence of this Lease.
 
33.         Further Assurances.  Lessor and Lessee agree that they shall take
from time to time such actions and execute such additional instruments as may be
reasonably necessary or convenient to implement and carry out the intent and
purpose of this Lease.
 
34.         Authority.  Lessor hereby represents and warrants that Arthur R.
Leger has the necessary power and authority   to lawfully authorize the
execution and delivery of this Lease and the other instruments to be executed
and delivered in connection herewith and to undertake the performance of its
obligations hereunder. This Lease, and the other instruments to be executed and
delivered in connection herewith when executed and delivered by Lessor shaIl
constitute valid and
 
 
 
20

--------------------------------------------------------------------------------

 
binding obligations of both enforceable against them in accordance with their
respective terms, and will not result in any violation of the trust agreement or
laws applicable thereto.
 
 
[Signature page follows]
 

 
21

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Lease as of the
day and year first above written.
 
 
 

 
LESSOR: F.R.O.G. Consulting, LLC
 
 
Arttor Gold LLC
 
    By: /s/ Arthur Leger   By: /s/ Edward Karr     Name: Arthur Leger   Name:
Edward Karr     Title: President   Title: Member                

 
 

  By: /s/ Arthur Leger     Name: Arthur Leger     Title: Member  

 
 

  By: /s/ David Rector     Name: David Rector     Title: Member  


 
 
22


--------------------------------------------------------------------------------